IN THE
                         TENTH COURT OF APPEALS

                               No. 10-07-00148-CV

ROGER WILLIS,
                                                          Appellant
v.

NUCOR CORPORATION,
                                                          Appellee



                           From the 87th District Court
                               Leon County, Texas
                             Trial Court No. 0-05-519


                                   OPINION


      Roger Willis sued his former employer, Nucor Corporation, for retaliatory

discharge for Willis’s filing of a worker’s compensation claim. See TEX. LAB. CODE ANN.

§ 451.001 (Vernon 2006).     The trial court granted Nucor’s motion for summary

judgment, and Willis appeals. We will affirm.

                                 Standard of Review

      We review a trial court’s summary judgment de novo. Provident Life & Accident

Ins. Co. v. Knott, 128 S.W.3d 211, 215 (Tex. 2003). In reviewing a summary judgment, we
must consider whether reasonable and fair-minded jurors could differ in their

conclusions in light of all of the evidence presented. See Goodyear Tire & Rubber Co. v.

Mayes, 236 S.W.3d 754, 755 (Tex. 2007). We must consider all the evidence in the light

most favorable to the nonmovant, indulging every reasonable inference in favor of the

nonmovant and resolving any doubts against the motion. See id. at 756.

                                          Background

        Willis was employed by Nucor for twenty-four years, working in the

maintenance department of its Jewett steel mill. In September of 2004, he was injured

while working, and a worker’s compensation claim was filed for that injury. A few

days later, Nucor terminated Willis’s employment.

        Nucor initially filed a no-evidence motion for summary judgment, and in

response Willis filed summary-judgment evidence.               The trial court denied the no-

evidence motion. Nucor later filed a traditional motion for summary judgment on the

“causal connection” element, and the trial court granted that motion.1

                  Ruling on Objections to Summary-Judgment Evidence

        Nucor filed objections to five affidavits and an “internet document” that Willis

filed as summary-judgment evidence. The trial court did not issue a formal, written

order ruling on Nucor’s objections, but did make a docket-sheet entry stating that

Nucor’s objections were sustained. Willis asserts in his first issue that this summary-

judgment evidence remains part of the summary-judgment record on appeal because

the trial court did not issue a formal, written order sustaining Nucor’s objections.

1 Willis’s fifth issue complains that the trial court impermissibly weighed the summary-judgment
evidence. Because we conduct a de novo review, we need not address issue five. TEX. R. APP. P. 47.1.

Willis v. Nucor Corp.                                                                         Page 2
Nucor replies that the trial court’s docket-sheet entry satisfies the written-ruling

requirement because it does not lead to speculation over the trial court’s ruling.

        We, along with numerous courts, have stated that docket-sheet entries do not

suffice for “of-record” rulings on objections to summary-judgment evidence. See Eads v.

American Bank, N.A., 843 S.W.2d 208, 211 (Tex. App.—Waco 1992, no writ) (citing

Utilities Pipeline Co. v. American Petrofina Mktg., 760 S.W.2d 719, 723 (Tex. App.—Dallas

1988, no writ)); accord In re K.M.B., 148 S.W.3d 618, 622 (Tex. App.—Houston [14th

Dist.] 2004, no pet.). We reaffirm that principle and again caution parties and advise

trial courts on the importance of reducing summary-judgment objection rulings to

formal, written orders of record. See Allen v. Albin, 97 S.W.3d 655, 663 (Tex. App.—2002,

no pet.).

        We have also held that we may infer an implicit ruling on objections to

summary-judgment evidence, but only from the record. See id. at 662-63 (citing Dolcefino v.

Randolph, 19 S.W.3d 906, 926 (Tex. App.—Houston [14th Dist.] 2000, no pet.) (“we

cannot infer from the record in this case that the trial court implicitly overruled or

implicitly sustained appellants’ objections”) (emphasis added)); see also Choctaw Props.,

L.L.C. v. Aledo Indep. Sch. Dist., 127 S.W.3d 235, 241 (Tex. App.—Waco 2003, no pet.)

(“We cannot imply a ruling on Appellants’ objections from this record.”) (emphasis

added). As noted above, the docket sheet is not part of the record, and we will not infer

a ruling from a docket-sheet entry. We thus sustain in part Willis’s first issue,2 and we



2 We therefore need not address Willis’s second and third issues, which assert in the alternative that the
trial court erred in sustaining Nucor’s objections. TEX. R. APP. P. 47.1.

Willis v. Nucor Corp.                                                                              Page 3
treat Nucor’s objections as not having been ruled on by the trial court. In our discussion

below on the summary-judgment evidence, we will address Nucor’s objections and the

evidence at issue.

                                    Causal Connection

        The elements of a section 451.001 retaliatory discharge cause of action are:

        1. An employee;
        2. is discharged or discriminated against in any manner;
        3. because the employee has filed a workers' compensation claim in good faith;
        and
        4. that “but for” the employee’s filing of a workers’ compensation claim, the
        discharge would not have occurred when it did.

Alayon v. Delta Air Lines, Inc., 59 S.W.3d 283, 287 (Tex. App.—Waco 2001, pet. denied)

(citing TEX. LAB. CODE ANN. § 451.001(1); Continental Coffee Prods. Co. v. Cazarez, 937
S.W.2d 444, 450 (Tex. 1996); and Jenkins v. Guardian Indus. Corp., 16 S.W.3d 431, 435 (Tex.

App.—Waco 2000, pet. denied)).

                The last element is known as the “causal connection” or “causal
        link,” and the employee has the burden to establish a causal link between
        the discharge and the filing of the workers’ compensation claim.
        Continental Coffee, 937 S.W.2d at 450 (citing Continental Coffee Prods. Co. v.
        Cazarez, 903 S.W.2d 70, 77-78 (Tex. App.—Houston [14th Dist.] 1995));
        Garcia v. Allen, 28 S.W.3d 587, 600 (Tex. App.—Corpus Christi 2000, pet.
        denied). This link may be established by direct or circumstantial
        evidence. Garcia, 28 S.W.3d at 600. Examples of circumstantial evidence
        sufficient to establish a causal link include: (1) knowledge of the
        compensation claim by those making the decision on termination; (2)
        expression of a negative attitude toward the employee’s injured condition;
        (3) failure to adhere to established company policies; (4) discriminatory
        treatment in comparison to similarly situated employees; and (5) evidence
        that the stated reason for the discharge was false. Continental Coffee, 937
S.W.2d at 451 (citing Continental Coffee Prods. Co. v. Cazarez, 903 S.W.2d 70,
        77-78 (Tex. App.—Houston [14th Dist.] 1995)); Jenkins, 16 S.W.3d at 435-36.
        These five examples are not necessary elements of the cause of action.
        Dallas Area Rapid Transit v. Johnson, 50 S.W.3d 738, 2001 Tex. App. LEXIS

Willis v. Nucor Corp.                                                                    Page 4
        5023, *7 (Dallas 2001, no pet. h.). The workers’ compensation claim also
        need not be the sole cause of the termination. Jenkins, 16 S.W.3d at 436.

               Once a link between filing the claim and the discharge is
        established, it is the employer’s burden to rebut the alleged retaliation by
        showing there was a legitimate reason for the discharge. Garcia, 28 S.W.3d
        at 600; Jenkins, 16 S.W.3d at 436. Thereafter, the burden shifts back to the
        employee to produce controverting evidence of a retaliatory motive. Id.
        The retaliatory motive may also be established by either direct or
        circumstantial evidence using the Continental Coffee examples. Texas
        Division-Tranter, Inc. v. Carrozza, 876 S.W.2d 312, 314 (Tex. 1994) (per
        curiam); Jenkins, 16 S.W.3d at 436. The employee’s subjective beliefs are,
        however, no more than conclusions. Texas Division-Tranter, 876 S.W.2d at
        314.

                Our initial inquiry is how to apply the shifting burdens in the
        summary judgment context. Jenkins, 16 S.W.3d at 441. In Jenkins, we
        decided that when the employer files its summary judgment motion, the
        employee has not been called on to produce evidence of the employer’s
        motive. Id. Only after the employer’s summary judgment evidence
        establishes a legitimate, non-discriminatory reason for the discharge is the
        employee required to come forward with summary judgment evidence of
        a retaliatory motive. Id. We follow the reasoning set forth in Jenkins.

Id. at 287-88.

        Issue four asserts that the trial court erred in granting summary judgment

because Willis raised a fact issue on the causal-connection element.

        Legitimate, non-discriminatory reason for discharge

        In this case, Nucor met its initial burden; its summary-judgment evidence

established a legitimate, non-discriminatory reason for Willis’s discharge. Willis had

been injured on-the-job—a partial finger amputation—in January of 2004, and Nucor’s

April of 2004 “Record of Consultation” stated in part the following about that incident:

        All injuries are disappointing but this one is especially disappointing. On
        September 16, 2003, Roger was issued a letter of commendation for his
        performance in safety. The letter was issued to demonstrate our

Willis v. Nucor Corp.                                                                  Page 5
        confidence in what appeared to be [a] turn-around in Roger’s regard for
        an accident free work place. As a leader, few things are more gratifying
        and exciting than to see a person drop old habits and perspectives and
        actively promote ones that are aligned with the division goals. Prior to
        this accident it appeared as though Roger was on board with the division
        goal of no accidents and challenging his peers to do the same. However, it
        appears that Roger struggles to recognize the risk associated with
        performing a task.

        Since Roger started in 1982 he has had 22 accidents with varying degrees
        of severity, several of which have required medical attention[,] and this
        one is disfiguring. Roger has shown significant improvement the past
        three years in his safety performance and has been a positive influence on
        the new employees[,] but this accident broke his trend. Roger must
        constantly focus on the job at hand[,] and that is working safely.
        Reviewing Roger’s history[,] it is apparent that he has difficulty
        recognizing potential unsafe conditions. Roger has been researching
        awareness training and is strongly encouraged to find and complete a
        course; we will help any way possible

        Roger will be issued a 3-Day suspension for his failure to recognize a
        hazard that resulted in the amputation of his finger. It must be very clear
        that any safety violations going forward may result in the termination of Roger’s
        employment. It must also be made clear that any demonstration of reluctance to
        fully commit to an accident free work place and any demonstration of reluctance
        to fully accept responsibility for this accident may result in the termination of
        Roger’s employment. I fear that Roger’s demonstrated tendency to
        narrowly focus on the immediate task at hand without recognition of all
        hazards will claim his life or the life a team member. I have a
        responsibility to Roger, his family, and the Nucor family that all
        employees have the training, tools, equipment, facility, and environment
        that insures each of us a safe return home provided we work safe. Being
        safe is a condition of employment. Life depends on it. [Emphases added.]

        This record was jointly prepared and signed by Jason Coleman, Willis’s

supervisor, and John Farris, the department manager, and it was signed by Willis and

Jim Darsey, the general manager. The record further indicates that the incident and

subsequent action had been discussed with Willis. Willis testified in his deposition that

he recognized that, going forward, further accidents could result in the loss of his job.

Willis v. Nucor Corp.                                                                       Page 6
He was off of work for the finger injury for four to six weeks, and when he returned, he

was on light duty for about four weeks.

        On September 15, 2004, Willis was injured when he was replacing an air breather

on a gearbox stand. The air breather was approximately fourteen feet high, and to

replace it, Willis climbed up on the gearbox without using a ladder or safety harness.

Willis was aware that he was required to use “fall protection” when he was working at

least six feet high, and he estimated he was about seven feet high when he was standing

on a railing of the gearbox. With one hand holding on to the gearbox frame and his

other hand holding a pipe wrench, Willis hammered a second pipe wrench that broke

free and struck him on the nose, breaking and lacerating it. Willis admitted to violating

Nucor’s fall-protection safety rule on that occasion, and he said that he knew from

previous warnings that this accident could cost him his job. Willis admitted that he was

made fully aware after the January accident that any accidents or safety violations could

result in his termination.

        Willis’s employment was terminated a few days later in a meeting with

Coleman, Farris, and Darsey. Farris told Willis that he was being terminated because of

his frequency of accidents. Nucor’s record for that event states in part:

        Roger should have taken the time to put on his fall protection harness and
        locate a ladder to climb on top of the gear box. Once atop the gear box[,]
        he then should have tied off and removed the breather using both hands
        to better control his tools. By working off the cross bar[,] he only had the
        use of one hand and the wrench was located at his face level.

        Roger’s employment with Nucor ended today (9/20/04) due to the repeated
        incidents involving the lack of awareness of potential hazards. On January 20,
        2004, Roger received a three day suspension for his failure to recognize a

Willis v. Nucor Corp.                                                                    Page 7
        hazard that resulted in the amputation of the tip of his right middle finger.
        On January 20, 2004, it was clearly communicated to Roger than any further safe
        work violations may result in his termination. Roger has had a total of 22
        reported incidents in his 24 years of employment. Several of the incidents
        were severe and similar with regards to his demonstrated insufficient
        recognition of hazards. The leadership team has a responsibility to Roger,
        his family, and the Nucor family that all employees have the training,
        tools, equipment, facility, and environment that insures each team
        member a safe return home provided we do our part and work safe. It is
        this responsibility that requires the termination of Roger’s employment.
        Roger has clearly demonstrated that he is a danger to himself. This action
        is in the best interest of Roger and his family. [Emphases added.]

        Circumstantial case of retaliatory discharge

        Because Nucor met its initial burden and established a legitimate, non-

discriminatory reason for Willis’s discharge, Willis was required to come forward with

summary-judgment evidence of Nucor’s retaliatory motive to defeat Nucor’s summary-

judgment motion. We therefore evaluate the summary-judgment evidence to determine

whether Willis raised a genuine issue of material fact supporting his circumstantial case

of retaliatory discharge.

(1) Knowledge of the workers’ compensation claim

        Nucor concedes that those making the decision to terminate Willis’s employment

knew of the filing of his workers’ compensation claim (a Nucor employee actually filed

the report of injury with the carrier).       However, “an employer's knowledge of a

workers’ compensation claim standing alone is insufficient to raise a genuine issue of

material fact.” Santillan v. Wal-Mart Stores, Inc., 203 S.W.3d 502, 507 (Tex. App.—El Paso

2006, pet. denied) (quoting Hernandez v. American Tel. and Tel. Co., 198 S.W.3d 288, 293-

94 (Tex. App.—El Paso 2006, no pet.)); see Garcia, 28 S.W.3d at 601; Urquidi v. Phelps



Willis v. Nucor Corp.                                                                     Page 8
Dodge Refining Corp., 973 S.W.2d 400, 404 (Tex. App.—El Paso 1998, no pet.). This

merely places the employee in the class protected by the statute. Urquidi, 973 S.W.2d at

404. Nor is the temporal proximity of filing a claim and an employee’s discharge alone

sufficient to raise a genuine issue of material fact. Hernandez, 198 S.W.3d at 294 (citing

Porterfield v. Galen Hosp. Corp., Inc., 948 S.W.2d 916, 919-20 (Tex. App.—San Antonio

1997, pet. denied)).

(2) Negative attitude toward the employee’s injured condition

         Willis first attempts to establish circumstantial evidence of Nucor’s retaliatory

motive on this factor with his testimony that in January (or possibly in April) of 2004, he

had been denied a promotion to another position because of his January injury. Willis

testified that he met with Ferron Howard and Coleman, and Howard told Willis that he

was not getting the new position because of his injury.

         Comments made by others not involved in the employee’s termination

         may provide some evidence of discriminatory intent if they are: (1)
         related to the protected class of persons of which the plaintiff is a member;
         (2) proximate in time to the termination; (3) made by individuals with
         authority over the employment decision; and (4) related to the
         employment decision at issue. Medina v. Ramsey Steel Co., 238 F.3d 674,
         683 (5th Cir. 2001); Wal-Mart Stores, Inc. v. Bertrand, 37 S.W.3d 1, 10 (Tex.
         App—Tyler 2000, pet. denied). Mere stray remarks, however, are
         typically insufficient to show discrimination. M.D. Anderson Hosp. &
         Tumor Inst. v. Willrich, 28 S.W.3d 22, 25 (Tex. 2000).

Wal-Mart Stores, Inc. v. Amos, 79 S.W.3d 178, 187 (Tex. App.—Texarkana 2002, no pet.);

see also AutoZone, Inc. v. Reyes, --- S.W.3d ---, ---, 2008 WL 5105163, at *3 (Tex. Dec. 5,

2008).




Willis v. Nucor Corp.                                                                    Page 9
        Howard’s statement is not circumstantial evidence of Nucor’s negative attitude

toward Willis’s September 2004 injury. It was made regarding Willis’s January 2004

injury and thus was remote in time, and it was unrelated to the decision to terminate

Willis’s employment.

        Willis next points to an anonymous 1996 memorandum that discusses the need

for Nucor to improve safety and to reduce “recordables” (incidents, such as injuries

resulting in workers’ compensation claims, that must be recorded) as circumstantial

evidence of Nucor’s negative attitude.3 This document is not circumstantial evidence of

Nucor’s negative attitude toward Willis’s injury because it is remote in time (it was

authored eight years before Willis’s injury), it was not authored by anyone with

authority over Willis’s termination (no employee involved in the decision to terminate

Willis’s employment worked at the Nucor plant in Texas in 1996), and it was not related

to the Willis termination decision.

        The next piece of evidence that Willis asserts is evidence of Nucor’s negative

attitude is a news story that Willis’s counsel printed from the Internet and purported to

authenticate with his affidavit. Nucor objected to this document on the grounds that it

is not properly authenticated and is hearsay. As discussed above, Nucor did not obtain

a proper ruling from the trial court on its objections to Willis’s summary-judgment

evidence. Our resolution of Nucor’s objections depends on the type of defect at issue in

Nucor’s objections. See Peerenboom v. HSP Foods, Inc., 910 S.W.2d 156, 160 (Tex. App.—



3Nucor’s tracking of “recordables” is required by OSHA. See 29 C.F.R. § 19.04.4. Such legally justified
conduct cannot, by itself, be evidence of retaliation. See Continental Coffee, 937 S.W.2d at 451.

Willis v. Nucor Corp.                                                                          Page 10
Waco 1995, no writ).

               Objections to the form of summary-judgment evidence are
        preserved for appellate review only if those objections are made and ruled
        on in the trial court. See Choctaw Props., L.L.C. v. Aledo Indep. Sch. Dist., 127
S.W.3d 235, 241 (Tex. App—Waco 2003, no pet.); Trusty v. Strayhorn, 87
S.W.3d 756, 762 (Tex. App.—Texarkana 2002, no pet.). By contrast,
        objections to the substance of such evidence may be raised for the first
        time on appeal. See Choctaw Props., 127 S.W.3d at 241; Trusty, 87 S.W.3d at
        765.

Page v. State Farm Lloyds, 259 S.W.3d 257, 265-66 (Tex. App.—Waco 2008, pet. filed). “A

defect is substantive if the summary judgment proof is incompetent; it is formal if the

summary judgment proof is competent, but inadmissible.” Tri-Steel Structures, Inc. v.

Baptist Found. of Tex., 166 S.W.3d 443, 448 (Tex. App.—Fort Worth 2005, pet. denied).

        Because Nucor’s objections are to the form of the Internet document, it has not

preserved those objections for appellate review. See Life Ins. Co. v. Gar-Dal, Inc., 570
S.W.2d 378, 380-81 (Tex. 1978); Cottrell v. Carillon Assocs., Ltd., 646 S.W.2d 491, 494 (Tex.

App.—Houston [1st Dist.] 1982, writ ref’d n.r.e.); see also Page, 259 S.W.3d at 265-66.

Accordingly, we will consider the document, a news story entitled “DiMicco of Nucor

Calls for Level Playing Field.”

        The news story discusses a 2005 speech given to the steel industry by Nucor’s

CEO, Daniel DiMicco, in which he complained of “skyrocketing expenditures on

healthcare, employee benefits and workers’ compensation” that domestic steel

companies bear compared to their foreign competitors. This statement is not evidence

of Nucor’s negative attitude toward Willis’s injured condition or his workers’

compensation claim. The statement was made a year after Willis’s injury and thus lacks


Willis v. Nucor Corp.                                                                       Page 11
any proximity or relationship to his injured condition and termination. Furthermore, it

was made by someone not involved in Willis’s termination, and it is plainly unrelated

to Willis’s injured condition.

        We next address a series of affidavits of fellow former Nucor employees who

state that they believe that Nucor has a negative attitude about worker injuries,

workers’ compensation claims, and recording worker injuries. Factual conclusions,

opinions, and subjective beliefs unsupported by evidence are defects in substance, and

an objection and trial-court ruling on those bases are not necessary to preserve the

objections for appellate review. See Rizkallah v. Conner, 952 S.W.2d 580, 587 (Tex. App.—

Houston [1st Dist.] 1997, no writ); see also Page, 259 S.W.3d at 266; Choctaw Props., 127
S.W.3d at 241-42.

        “A conclusory statement is one that does not provide the underlying facts
        to support the conclusion.” Rodriguez v. Wal-Mart Stores, Inc., 52 S.W.3d
814, 823 (Tex. App.—San Antonio 2001), rev’d on other grounds, 92 S.W.3d
502 (Tex. 2002); Dolcefino, 19 S.W.3d at 930; Rizkallah, 952 S.W.2d at 587. A
        “conclusory” statement may set forth an unsupported legal conclusion or
        an unsupported factual conclusion. See Rizkallah, 952 S.W.2d at 587.

Choctaw Props., 127 S.W.3d at 242.        We thus address Nucor’s objections that the

affidavits are conclusory.

        Affidavit of David Jensen. This affidavit states:

               I was previously employed by Nucor Corporation in Jewett, Texas.
        It is my opinion and belief that Nucor Corporation has a negative attitude
        regarding injuries. This opinion and belief is based upon my years of
        employment at Nucor Corporation.

        Nucor objects that this testimony is conclusory. We agree. Jensen’s underlying

fact—his years of employment at Nucor—do not support his conclusion.

Willis v. Nucor Corp.                                                                   Page 12
        Affidavit of Rodney Ewing. This affidavit states:

               I was previously employed by Nucor Corporation in Jewett, Texas
        for approximately 24 years. It is my opinion and belief that Nucor
        Corporation has a negative attitude regarding injuries and the filing of
        workers compensation claims. This opinion and belief is based upon my
        years of employment at Nucor Corporation as well as the facts related to
        my filing of a workers compensation claim while employed at Nucor
        Corporation in Jewett, Texas.

               While working at Nucor Corporation in Jewett, Texas, I developed
        a work-related injury and filed a workers compensation claim. Nucor
        Corporation had a negative attitude regarding my injury and workers
        compensation claim despite the fact that the physician to whom Nucor
        referred me diagnosed my condition as metal fume fever and was of the
        opinion that my injury was work-related. Nucor Corporation continued
        to seek a denial of any benefits which I would have otherwise been
        entitled even though the Nucor-referred physician was of the opinion that
        my injury was work-related.

        Nucor objects that this testimony is conclusory.    We agree.    While Ewing’s

affidavit states more underlying facts than Jensen’s, the mere “fact” that Nucor

contested Ewing’s entitlement to workers’ compensation benefits does not support his

conclusion that “Nucor Corporation has a negative attitude regarding injuries and the

filing of workers compensation claims.”

        Affidavit of Grant Watson. This affidavit states:

               I was previously employed by Nucor Corporation in Jewett, Texas
        in the meltshop.

                It is my opinion based upon the facts and circumstances of my
        employment at Nucor Corporation that Nucor has a negative attitude
        regarding ‘recordables’ and injuries. During April 2004, I pulled a muscle
        in my back. After injuring myself, I reported the injury to my supervisor.
        My supervisor asked that I not go see a physician about my back because
        if I did see an outside physician, Nucor would have to report my injury as
        a ‘recordable.’


Willis v. Nucor Corp.                                                                Page 13
                Despite Nucor’s request that I not see a physician, I decided to see a
         physician for medical assistance. When I returned to Nucor after seeing a
         physician, Mike Dunn, my supervisor, told me he ought to fire me for
         seeing a physician and thereby adding another recordable.

                It is my opinion based upon the facts above and my working
         history at Nucor that Nucor has a negative attitude toward injuries and
         ‘recordables’ as well as the facts related to my filing of a workers
         compensation claim while employed at Nucor Corporation in Jewett,
         Texas.

         Unlike the first two affidavits, Watson’s affidavit is not conclusory. 4 It provides

specific underlying facts that directly support his opinion. However, it is not evidence

of Nucor’s negative attitude toward Willis’s injured condition or workers’

compensation claim. To be circumstantial evidence sufficient to establish a causal link,

the expression of a negative attitude must be toward the employee’s injured condition.

Continental Coffee, 937 S.W.2d at 451; cf. Johnson v. City of Houston, 928 S.W.2d 251, 253-54

(Tex. App.—Houston [14th Dist.] 1996, no writ). Also, Willis does not show that the

negative statements of Watson’s supervisor, which are in the “stray remarks” category,

are related to the employment decision at issue—the decision to terminate Willis’s

employment. See Amos, 79 S.W.3d at 187; see also Reyes, --- S.W.3d at ---, 2008 WL
5105163, at *3. Willis does not show that the statements were made by an individual

who had authority over the Willis termination decision or who possessed leverage or

exerted influence over the decision-maker. See Reyes, --- S.W.3d at ---, 2008 WL 5105163,

at *3.

         Affidavit of Charlie McGill. This affidavit states:


4Nucor’s objection that the Watson affidavit contains hearsay goes to the form of the evidence and thus is
not preserved for appellate review. See Choctaw Props., 127 S.W.3d at 241.

Willis v. Nucor Corp.                                                                             Page 14
               I was previously employed by Nucor Corporation in Jewett, Texas
        for approximately 31 years.
               While working at Nucor Corporation in Jewett, Texas, I had
        personal knowledge of instances in which Nucor-management pushed
        responsibility for accidents and incidents on employees regardless of
        whether the employee was at fault for the accident or incident. We were
        encouraged and smiled upon when a report was turned in with
        “employee responsibility” marked as the cause and disciplinary action
        taken to correct it. I was also asked to consult with the employee
        following accidents or incidents and to explain to the employee the
        reasons that the accident or incident was in fact their fault. I was also
        asked to get plenty of documentation of any and all accidents, incidents or
        other potential issues about an employee so that if Nucor later has a
        problem with that employee (irrespective of the employee’s safety record),
        Nucor will have the paperwork to fire that employee already in the file. If
        I did not put “employee responsibility” on the accident report or
        investigation report forms, my supervisors and managers frowned upon
        me. I was criticized at Nucor for being “pro-employee” and “negative-
        Nucor management” because I treated people like people.

               When reporting accidents and incidents, I would submit a report
        form which was returned by my manager with marked changes and
        revisions that I needed to make before the report would be accepted.
        Nucor would put words in my mouth in its push to focus responsibility
        for the incident on the employee. The push to hold the employee
        responsible for incidents and accidents became increasingly apparent after
        Jim Darsey was hired as the plant manager.

               Nucor also expressed negative attitudes regarding ‘recordables’
        during my employment. I was personally aware of several individuals
        who were injured while working at Nucor and which incidents would
        ordinarily be documented as a ‘recordable’ yet Nucor took steps to avoid
        documenting these accidents and incidents as ‘recordables.’ For example,
        a 2004 incident involving Grant Watson is illustrative of Nucor’s negative
        attitude toward ‘recordables.’ After Mr. Watson was injured, Nucor did
        not want Mr. Watson to visit a physician because the incident would then
        be regarded as a ‘recordable.’

               It is my opinion based upon the facts above and my working
        history at Nucor that Nucor has a negative attitude toward injuries and
        ‘recordables.’


Willis v. Nucor Corp.                                                                 Page 15
        Like the Watson affidavit, McGill’s affidavit is not conclusory. But also like the

Watson affidavit, it is not evidence of Nucor’s negative attitude toward Willis’s injured

condition or workers’ compensation claim, it does not contain evidence related to the

decision to terminate Willis’s employment, and it does not show that any negative

statements were made by an individual who had authority over the Willis termination

decision or who possessed leverage or exerted influence over the decision-maker. See

Reyes, --- S.W.3d at ---, 2008 WL 5105163, at *3; Amos, 79 S.W.3d at 187.

        Affidavit of Gary Helmcamp. This affidavit states:

              I was previously employed by Nucor Corporation in Jewett, Texas
        for approximately 26 years as an Electrician and as a Maintenance Shift
        Supervisor.

               While working at Nucor Corporation in Jewett, Texas, I had
        personal knowledge of instances in which Nucor-management pushed
        blame for accidents and incidents on employees regardless of whether the
        employee was at fault for the accident or incident. I was asked by
        management and/or my supervisor at Nucor to, on a regular basis, blame
        the employee for all accidents or incidents regardless of whether the
        accident or incident was the actual fault of the employee. I was also asked
        to consult with the employee following accidents or incidents and to
        explain to that employee that the accident or incident was in fact their
        fault. I was also asked to get plenty of documentation of any and all
        accidents and incidents about an employee so that if Nucor later has a
        problem with that employee (irrespective of the employee’s safety record),
        Nucor will have the paperwork to fire that employee already in the file.

               Nucor also expressed negative attitudes regarding ‘recordables’
        during my employment. I was personally aware of several individuals
        who were injured while working at Nucor and which incidents would
        ordinarily be documented as a ‘recordable’ yet Nucor took steps to avoid
        documenting these accidents and incidents as ‘recordables.’ For example,
        I was aware of incidents involving injured employees in which Nucor told
        them to come sit at the plant, even if they were not working, so that Nucor
        would not have to report the lost time as a ‘recordable.’


Willis v. Nucor Corp.                                                                 Page 16
               It is my opinion based upon the facts above and my working
        history at Nucor that Nucor has a negative attitude toward injuries and
        ‘recordables.’

        This affidavit is not conclusory, but like the McGill affidavit, it is not evidence of

Nucor’s negative attitude toward Willis’s injured condition or workers’ compensation

claim, it does not contain evidence related to the decision to terminate Willis’s

employment, and it does not show that any negative statements were made by an

individual who had authority over the Willis termination decision or who possessed

leverage or exerted influence over the decision-maker. See id.

        Thus, Willis does not present any circumstantial evidence of Nucor’s negative

attitude toward Willis’s injured condition to show Nucor’s retaliatory motive.

(3) Failure to adhere to established company policies

        Willis contends that there is circumstantial summary-judgment evidence that

Nucor failed to adhere to its own policies in terminating Willis’s employment. First,

Willis claims that Nucor failed to comply with its policy requiring consultation with an

executive vice-president before discharging an employee with more than ten years’

employment. Nucor provided the affidavit of Jim Darsey, its Jewett plant General

Manager, which states that he consulted with Mike Parrish, the Nucor executive vice-

president who oversees the Nucor division in Jewett, about terminating Willis’s

employment, and that Parrish concurred with the termination decision.

        Willis makes several arguments for disregarding Darsey’s affidavit or finding a

fact issue on this factor. He first claims that Nucor’s original interrogatory answer

failed to disclose Darsey’s consultation with Parrish, but that answer was

Willis v. Nucor Corp.                                                                  Page 17
supplemented. Because that interrogatory arguably inquired about the factual bases of

Nucor’s defense, Nucor’s original interrogatory answer is inadmissible. See TEX. R. CIV.

P. 197.3. Willis also claims that Coleman’s and Farris’s deposition testimony create a

fact issue on whether an executive vice-president was consulted, but Coleman said that

he did not know if one had been consulted, and Farris was not directly asked.

        Willis next contends that Nucor violated its own policy by considering Willis’s

infractions that occurred more than five years before his termination.           Nucor’s

personnel policy states:

               A minor infraction is an infraction of rules or procedures, or a
        display of substandard performance, which of itself is not grave enough to
        warrant discharge. Repeated minor infractions, within the prior five years
        however, could constitute just cause for discharge where infractions show
        a Pattern of Neglect or disregard of work or safety rules.
               ...
               At the one year anniversary of each infraction, that infraction will
        no longer be counted against the employee within this corrective action
        procedure. The exception to the one-year anniversary guideline are
        Chronic Violators showing a pattern of neglect or disregard of work
        and/or safety rules.

        Farris, who began his Department Manager position with Nucor in January 1999,

testified that he considered only the incidents that occurred between 1999 and 2004, and

that he confidently felt “that based on Roger’s performance in safety and the pattern of

behavior that he had demonstrated to me from ’99 forward, that it was simply a matter

of time before Roger himself was involved in a very serious accident or his actions

would result in another team member being seriously injured or worse.” Farris said he

considered only the incidents that occurred between 1999 and 2004 because those were

the ones that he had personal knowledge of and he did not feel comfortable making a

Willis v. Nucor Corp.                                                                 Page 18
decision to terminate on incidents that he did not have personal knowledge of, and “the

significance of the most recent five accidents justified the termination of Roger’s

employment.”

        Willis points to Nucor’s record of consultation for Willis’s termination in an

attempt to contradict Farris’s testimony by showing that Nucor considered infractions

more than five years old. That record states that Willis’s employment was terminated

        due to the repeated incidents involving the lack of awareness of potential
        hazards. On January 20, 2004, Roger received a three day suspension for
        his failure to recognize a hazard that resulted in the amputation of the tip
        of his right middle finger. On January 20, 2004, it was clearly
        communicated to Roger than any further safe work violations may result
        in his termination. Roger has had a total of 22 reported incidents in his 24
        years of employment. Several of the incidents were severe and similar
        with regards to his demonstrated insufficient recognition of hazards.

        The April 2004 record, previously quoted, also refers to Willis’s entire accident

history. In addition, Farris prepared a separate document that listed all of Willis’s

twenty-two accidents and incidents over twenty-four years. He could not recall the

exact circumstances for including all twenty-two events in preparing that document,

but he “must have felt it was important to roll up Roger’s entire work history.”

        We nevertheless agree with Nucor that its policy does not proscribe Nucor’s

considering Willis’s work and accident history beyond the five-year period.              The

provision that Willis relies on does not prohibit a manager from considering an

employee’s accident history beyond five years. Instead, it allows managers to consider

an employee’s five-year history of “repeated minor infractions” when determining

appropriate discipline, and it sets no limitations on what Nucor can consider when


Willis v. Nucor Corp.                                                                  Page 19
evaluating an employee like Willis who had three major safety violations within the last

five years, was encouraged but failed to attend safety-awareness training, and was

given a last-chance warning.

        Furthermore, the very policy that Willis relies on provides:

        These steps are only guides and variations will be necessary at times to
        consider all individual circumstances pertaining to a situation. For
        example, in certain instances the severity of an infraction could well
        dictate that management institutes an initial step more serious than the
        guideline. In all cases, the circumstances of the situation should be
        considered and the approach tailored appropriately.

        Farris testified that this flexibility is in Nucor’s discipline policy to allow

managers to “take each situation on its own merits” after consideration of the

employee’s “individual skill set” and “individual experience.” We concur with Nucor

that there is no evidence that Nucor violated its own discipline policy to support a

circumstantial case of retaliatory motive. Cf. Arismendiz v. Univ. Tex. El Paso, 536 F.

Supp. 2d 710, 719 (W.D. Tex. 2008).

         Willis lastly argues that Nucor failed to adhere to its own policy by allegedly

falsifying its fall-protection training records.   Nucor held a fall-protection training

meeting on January 25, 2004, and the attendee list prepared by Willis’s supervisor

includes Willis, who was not working because of his finger injury earlier that month.

Nucor does not address how Willis’s name came to be on the list, but in any event, we

agree that this error, whether or not intentional, does not evidence Nucor’s failure to

adhere to its own policy of providing proper training. Willis had been provided fall-

protection training in 1997, and he admitted that on the occasion in question (in


Willis v. Nucor Corp.                                                              Page 20
September 2004) he violated fall-protection safety rules.

        In conclusion, Willis does not present any circumstantial evidence of Nucor’s

failure to adhere to its own policies to show Nucor’s retaliatory motive.

(4) Discriminatory treatment in comparison to similarly situated employees

        Willis next urges that there is circumstantial evidence of Nucor’s retaliatory

intent because of Nucor’s disparate treatment of Willis in comparison to similarly

situated employees. Willis first focuses on Coleman, who was his supervisor. Because

Farris thought that Willis’s safety violation in climbing on the gearbox without fall

protection and also getting injured could result in Willis’s termination, Farris had

Coleman do a videotaped reenactment of Willis’s conduct so Nucor could have a visual

understanding of what Willis had done. Except for actually hammering on the pipe

wrench and removing the air breather, Coleman mimicked what Willis did, including

not using fall protection, which Farris attributed to a miscommunication with Coleman.

Farris directed Coleman to do exactly what Willis had done, assuming that Coleman

would use fall protection, but Coleman did mimic Willis by not using fall protection.

Farris did not tell Coleman to use fall protection, and he took responsibility for

Coleman’s not doing so.

        Willis argues that Nucor’s failure to discipline Coleman for doing exactly what

Willis had done is evidence of Nucor’s disparate treatment of similarly situated

employees.

        Employees are similarly situated if their circumstances are comparable in
        all material respects, including similar standards, supervisors, and
        conduct. To prove discrimination based on disparate discipline, the

Willis v. Nucor Corp.                                                               Page 21
        disciplined and undisciplined employees’ misconduct must be of
        “comparable seriousness.” Although “precise equivalence in culpability
        between employees is not the ultimate question,” McDonald v. Santa Fe
        Trail Transp. Co., 427 U.S. 273, 283 n.11, 96 S. Ct. 2574, 49 L. Ed. 2d 493
        (1976), the Fifth Circuit has held that to prove discrimination based on
        disparate discipline, the plaintiff must usually show “that the misconduct
        for which [he] was discharged was nearly identical to that engaged in by a
        [female] employee whom [the company] retained.” Smith v. Wal-Mart
        Stores, Inc., 891 F.2d 1177, 1180 (5th Cir. 1990) (quoting Davin v. Delta Air
        Lines, Inc., 678 F.2d 567, 570 (5th Cir. 1982)).

Ysleta I.S.D. v. Monarrez, 177 S.W.3d 915, 917-18 (Tex. 2005).

        Nucor is correct that Willis and Coleman are not similarly situated. They did not

have the same job title—Coleman was Willis’s supervisor.           And Coleman did not

engage in “misconduct”; he was acting under the direction of Farris, his own

supervisor, in conducting the simulated reenactment.

        Next, Willis contends that he was treated less favorably than two other

employees who were terminated for safety violations. But Nucor aptly points out that

the other two were actually treated less favorably than Willis because they did not have

as many safety violations as Willis, though they had performance issues, unlike Willis.

        We find that there is no circumstantial evidence that Nucor engaged in disparate

treatment of Willis in comparison to similarly situated employees to show retaliatory

motive.

(5) Stated reason for discharge was false

        As discussed above, after Willis’s last-chance warning in April of 2004, Nucor

terminated his employment in September of 2004 because of his repeated safety

violations.     Willis claims that this reason was pretextual and that he was actually


Willis v. Nucor Corp.                                                                   Page 22
terminated because of his workers’ compensation claim arising out of the September

2004 injury.       Willis first asserts that pretext exists because some of his previous

accidents and injuries were not his own fault. But even if that were the case, Nucor’s

stated concern about Willis’s unsafe work habits arising from his three major safety

violations under Farris was justifiable. Nucor’s records on Willis’s accident history

negate, rather than support, a pretextual termination.

        Willis next contends that a 2003 commendation he received from Farris for his

noticeably improved safety habits evidences the pretext in Nucor’s stated reason for

termination. We disagree. The commendation was made because Nucor viewed Willis

as having had a poor safety record but then making a “turnaround” in his view on

workplace safety. This was discussed in the April 2004 record of the January 2004

accident and injury:

        All injuries are disappointing but this one is especially disappointing. On
        September 16, 2003, Roger was issued a letter of commendation for his
        performance in safety. The letter was issued to demonstrate our
        confidence in what appeared to be [a] turn-around in Roger’s regard for
        an accident free work place. As a leader, few things are more gratifying
        and exciting than to see a person drop old habits and perspectives and
        actively promote ones that are aligned with the division goals. Prior to
        this accident it appeared as though Roger was on board with the division
        goal of no accidents and challenging his peers to do the same. However, it
        appears that Roger struggles to recognize the risk associated with
        performing a task.

        Thus, after the September 2003 commendation, Willis was injured in January

2004, suspended for three days, and given a last-chance warning. Upon his safety

violation and injury in September 2004, his employment was terminated, as he was




Willis v. Nucor Corp.                                                                 Page 23
warned it might be. We see no evidence of pretext in this series of events, including the

commendation; if anything, this evidence negates pretext.

        Willis lastly argues that Nucor’s reason for his termination was false because he

did not actually commit a safety violation on the occasion when he was on the gearbox

and the pipe wrench broke his nose.         Willis claims that the summary-judgment

evidence does not establish that he was actually working higher than six feet and thus

violated policy by not using fall protection. But Willis admitted in his deposition that

he was over six feet high, that he should have been using fall protection, and that he

violated the safety rule in that regard. Additionally, Coleman stated in an affidavit that

he measured the location where Willis was, and it was above six feet.

        We conclude that there is no circumstantial evidence of pretext to show Nucor’s

retaliatory motive.

                                       Conclusion

        In conclusion, there is no genuine issue of material fact on causal connection

because Willis did not produce controverting circumstantial evidence of Nucor’s

retaliatory motive.     We overrule Willis’s fourth issue.   The trial court’s summary

judgment is affirmed.



                                                BILL VANCE
                                                Justice


Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna

Willis v. Nucor Corp.                                                              Page 24
      (Chief Justice Gray concurs in the judgment of the Court to the extent if affirms
      the trial court’s judgment. A separate opinion will not issue. He notes, however,
      that he generally disagrees with the discussion of how to properly determine
      whether a trial court ruled on an objection made in connection with summary
      judgment evidence. Further, while not relied upon by the Court to affirm the
      judgment, Chief Justice Gray relies heavily on the fact that if the circumstantial
      evidence gives rise to competing inferences, then neither inference is supported
      by that circumstantial evidence.)
Affirmed
Opinion delivered and filed December 31, 2008
[CV06]




Willis v. Nucor Corp.                                                            Page 25